Exhibit 10.2

SBA U.S. Small Business Administration

Note

 

 

SBA Loan #

54710870-06

SBA Loan Name

Broadwind Heavy Fabrications, Inc.

Date

April 5, 2020

Loan Amount

$6,064,600.00

Interest Rate

1.00% Fixed

Borrower

Broadwind Heavy Fabrications, Inc.

Operating Company

 

Lender

CIBC Bank USA

 

1. PROMISE TO PAY:

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of Six Million Sixty Four Thousand Six Hundred and 00/100 Dollars
($6,064,600.00)

_____________________________________________________________________________________________

Dollars, interest on the unpaid principal balance, and all other amounts
required by this Note.

 

2. DEFINITIONS:

 

"Collateral" means any property taken as security for payment of this Note or
any guarantee of this Note.

"Guarantor" means each person or entity that signs a guarantee of payment of
this Note.

"Loan" means the loan evidenced by this Note.

"Loan Documents" means the documents related to this loan signed by Borrower,
any Guarantor, or

anyone who pledges collateral.

"SBA" means the Small Business Administration, an Agency of the United States of
America.

 

3. PAYMENT TERMS:

 

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

The interest rate is on this Note is fixed at 1.00% per year.

 

All payments of principal and interest are deferred for the first six (6) months
from the date of this

Note ("Deferment Period").

 

On or about the date that is eight weeks following the date of this Note,
Borrower shall submit to

Lender a certified and attested schedule or eligible amounts of forgiveness
("Forgiven Balance"),

together with documentation verifying the number of full-time equivalent
employees on

Borrower's payroll as well as the dollar amounts of payroll costs, covered
mortgage interest

payments, covered rent payments, and covered utility payments for the eight week
period

following the date of the first disbursement under this Note, as required by the
Payroll Protection

Program ("PPP"). Subject to the terms of the PPP, the Forgiven Balance will
reduce the principal

balance of this Note and the accrued interest on the Forgiven Balance is also
forgiven.

 

Borrower must pay any remaining principal balance and accrued interest on or
before the Maturity

Date (defined below) with interest thereon paid monthly after the Deferment
Period over the

remaining term of this Note. Payments must be made on the same day as the date
of this Note in



1




the months they are due.

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives

the payment, then to bring principal current, then to pay any late fees, and
will apply any

remaining balance to reduce principal.

 

The interest rate identified in the Note may not be changed during the life of
the Loan unless

changes in accordance with SOP 5010.

 

Loan Prepayment:

Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note. Borrower may prepay 20 percent or less of the
unpaid principal

balance at any time without notice. If Borrower prepays more than 20 percent and
the Loan has

been sold on the secondary market, Borrower must:

a. Give Lender written notice;

b. Pay all accrued interest; and

c. If the prepayment is received less than 21 days from the date Lender receives
the notice, pay

an amount equal to 21 days' interest from the date lender receives the notice,
less any interest

accrued during the 21 days and paid under subparagraph b., above.

If Borrower does not prepay within 30 days from the date Lender received the
notice, Borrower

must give Lender a new notice.

 

All remaining principal and accrued interest is due and payable 2 years from
date of Note

("Maturity Date").

 

Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a

late fee of up to 5.00% of the unpaid portion of the regularly scheduled
payment.

 

4. DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this

Note, or if Borrower or Operating Company:

 

A. Fails to do anything required by this Note and other Loan Documents;

B. Defaults on any other loan with Lender;

C. Does not preserve, or account to Lender's satisfaction for, any of the
Collateral or its proceeds;

D. Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to

Lender or SBA;

 

E. Makes, or anyone acting on their behalf makes, a materially false or
misleading

representation to Lender or SBA;

 

F. Defaults on any loan or agreement with another creditor, if Lender believes
the default

may materially affect Borrower's ability to pay this Note;

 

G. Fails to pay any taxes when due;

H. Becomes the subject of a proceeding under any bankruptcy or insolvency law;

I. Has a receiver or liquidator appointed for any part of their business or
property;



2




J. Makes an assignment for the benefit of creditors;

K. Has any adverse change in financial condition or business operation that
Lender believes

may materially affect Borrower's ability to pay this Note;

 

L. Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure

without Lender's prior written consent; or

 

M. Becomes the subject of a civil or criminal action that Lender believes may
materially

affect Borrower's ability to pay this Note.

 

5. LENDER'S RIGHTS IF THERE IS A DEFAULT:

Without notice or demand and without giving up any of its rights, Lender may:

A. Require immediate payment of all amounts owing under this Note;

B. Collect all amounts owing from any Borrower or Guarantor;

C. File suit and obtain judgment;

D. Take possession of any Collateral; or

E. Sell, lease or otherwise dispose of, any Collateral at public or private
sale, with or

without advertisement.

 

6. LENDER'S GENERAL POWERS:

Without notice and without Borrower's consent, Lender may:

A. Bid on or buy the Collateral at its sale or the sale of another lienholder,
at any price it chooses;

B. Incur expenses to collect amounts due under this Note, enforce the terms of
this Note or any other

Loan Document, and preserve or dispose of the Collateral. Among other things,
the expenses may

include payments for property taxes, prior liens, insurance, appraisals,
environmental remediation

costs, and reasonable attorney's fees and costs. If Lender incurs such expenses,
it may demand

immediate repayment from Borrower or add the expenses to the principal balance;

C. Release anyone obligated to pay this Note;

D. Compromise, release, renew, extend or substitute any of the Collateral; and

E. Take any action necessary to protect the Collateral or collect amounts owing
on this Note.

7. WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA

regulations. Lender or SBA may use state or local procedures for filing papers,
recording documents,

giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any



3




federal immunity from state or local control, penalty, tax or liability. As to
this Note, Borrower may not

claim or assert against SBA any local or state law to deny any obligation,
defeat any claim of SBA, or

preempt federal law.

8. SUCCESSORS AND ASSIGNS:

Under this Note, Borrower and Operating Company include the successors of each,
and Lender

includes its successors and assigns.

9. GENERAL PROVISIONS:

A. All individuals and entities signing this Note are jointly and severally
liable.

B. Borrower waives all suretyship defenses.

C. Borrower must sign all documents necessary at any time to comply with the
Loan Documents

and to enable Lender to acquire, perfect, or maintain Lender's liens on
Collateral.

D. Lender may exercise any of its rights separately or together, as many times
and in any order it

chooses. Lender may delay or forgo enforcing any of its rights without giving up
any of them.

E. Borrower may not use an oral statement of Lender or SBA to contradict or
alter the written

terms of this Note.

F. If any part of this Note is unenforceable, all other parts remain in effect.

G. To the extent allowed by law, Borrower waives all demands and notices in
connection with this

Note, including presentment, demand, protest, and notice of dishonor. Borrower
also waives any

defenses based upon any claim that Lender did not obtain any guarantee; did not
obtain, perfect, or

maintain a lien upon Collateral; impaired Collateral; or did not obtain the fair
market value of

Collateral at a sale.

10. STATE-SPECIFIC PROVISIONS:

This Note is made pursuant to the terms and conditions of the Paycheck
Protection Program

(“PPP”), which is part of the CARES Act 2020. Notwithstanding any provision to
the contrary, this

Note shall be interpreted in accordance with the PPP and guidance issued by the
Small Business

Administration implementing the PPP.

 

Borrower agrees to execute and deliver to Lender any additional documents
consistent with the

Loan Documents as may be recommended or required in connection with the PPP.
Borrower

acknowledges the speed of the implementation of the PPP and recognizes that
additional

documents may be required to document the Loan.

 

This Note may be executed by electronic signature, which shall be considered as
an original



4




signature for all purposes and shall have the same force and effect as an
original signature.Without limitation, “electronic signature” shall include
faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature. 

 

THE HOLDER OF THIS NOTE SHALL NOT BE REQUIRED TO RENEW, EXTEND OR REFINANCE
THIS NOTE OR ANY AMOUNTS DUE UNDER THIS NOTE.

 

JURY WAIVER AND CONSENT TO JURISDICTION. LENDER AND BORROWER HEREBY WAIVE
THE RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT
BY EITHER LENDER OR BORROWER AGAINST THE OTHER. TO INDUCE LENDER TO ACCEPT
THIS NOTE BORROWER IRREVOCABLY AGREE THAT, SUBJECT TO LENDER’S SOLE AND
ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR
RELATED TO THIS NOTE WILL BE LITIGATED IN COURTS HAVING SITUS IN COOK COUNTY,
ILLINOIS. BORROWER HEREBY CONSENT AND SUBMIT TO THE JURISDICTION OF ANY COURT
LOCATED WITHIN COOK COUNTY, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS AND
AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED
TO BORROWER AT THE

ADDRESS STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT.

 

11. BORROWER'S NAME(S) AND SIGNATURE(S):

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

Broadwind Energy, Inc.

 

 

By:

/s/ Jason Bonfigt

Name:

Jason Bonfigt

Title:

Authorized Signatory

 

5

